Citation Nr: 0817934	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  99-04 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1962 to 
May 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a letter received by the Board in May 2008, the veteran 
submitted a January 2007 letter from a shipmate with whom he 
served aboard the USS Kitty Hawk in the early to mid 1960s.  
The veteran states that he submitted this letter to the RO in 
early January but it was not listed as evidence considered by 
the RO in the last Supplemental Statement of the Case.  In a 
separate statement also submitted with his letter, the 
veteran expressed his concern as to whether the RO received 
this evidence and why it was not considered by them in the 
last Supplemental Statement of the Case.

A review of the file shows that this January 2007 shipmate's 
statement was received by the RO on January 14, 2008 (per 
date stamp).  It is appropriately filed in the claims folder.  
However, the Supplemental Statement of the Case issued on 
February 11, 2008, did not list this as evidence considered 
nor did it discuss this item of evidence in the reason for 
its decision.

The Board finds that this evidence is relevant to the claim 
sought and is not duplicative of previous evidence before the 
RO.  Thus it must be appropriately addressed in a 
Supplemental Statement of the Case.  See 38 C.F.R. §§  19.31 
and 19.37 (2007).  Furthermore it appears that the veteran 
requests in his letter that the RO consider this evidence in 
the first instance.  

Therefore, remand is necessary to provide the veteran with 
due process in the adjudication of his claim.

Accordingly, the case is REMANDED for the following action:

1.  Consider the January 2007 
shipmate's statement received by the RO 
in January 2008, conduct any additional 
indicated development, including 
obtaining an updated VA medical 
opinion, and re-adjudicate the claim.  

2.  If the foregoing action does not 
resolve the claim to the veteran's 
satisfaction, a Supplemental Statement 
of the Case should be issued to the 
veteran and his representative.  An 
appropriate period of time should be 
allowed for response.  Thereafter, this 
claim should be returned to this Board 
for further appellate review, if in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 






of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

